                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                EL DORADO DIVISION

JAVIER DELGADO                                                                        PLAINTIFF


v.                                   Case No. 1:19-cv-1039


WEYERHAEUSER COMPANY                                                               DEFENDANT

                                            ORDER

       Before the Court is Plaintiff Javier Delgado’s Motion to Withdraw Requests for

Admissions. (ECF No. 10). Defendant Weyerhaeuser Company has not responded and the time

to do so has passed. The Court finds the matter ripe for consideration.

       On October 3, 2019, Plaintiff served requests for admissions on Defendant. Plaintiff now

asks the Court to withdraw those requests for admissions until the parties conduct their Rule 26(f)

conference. Upon consideration, the Court finds that good cause for the motion has been shown.

Accordingly, Plaintiff’s motion (ECF No. 10) is hereby GRANTED. Plaintiff’s requests for

admissions, served on Defendant on October 3, 2019, are hereby withdrawn.

       IT IS SO ORDERED, this 27th day of November, 2019.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
